Case: 1:20-cv-00171-SNLJ Doc. #: 11 Filed: 02/03/21 Page: 1 of 15 PageID #: 58


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

TYRONE DAVIS,                                      )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. l:20-CV-171 SNLJ
                                                   )
RAYMOND MICHAEL BROWNLEE, et al.,                  )
                                                   )
            Defendants.                            )


                                   MEMORANDUM AND ORDER

       This matter is before the Court upon the motion of self-represented plaintiff Tyrone Davis

for leave to commence this action without prepayment of the required filing fee. Having reviewed

the motion and the financial information submitted in support, the Court will grant the motion and

assess an initial partial filing fee of $44.76. See 28 U.S.C. § 1915(b)(l). Furthermore, for the

reasons discussed below, the Court will dismiss the complaint.

                                     Initial Partial Filing Fee

       Pursuant to 28 U.S.C. § 1915(b)(l), a prisoner bringing a civil action informa pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his or her

prison account to pay the entire fee, the Court must assess and, when funds exist, collect an initial

partial filing fee of 20 percent of the greater of ( 1) the average monthly deposits in the prisoner's

account, or (2) the average monthly balance in the prisoner's account for the prior six-month

period. After payment of the initial partial filing fee, the prisoner is required to make monthly

payments of 20 percent of the preceding month's income credited to the prisoner's account. 28

U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these monthly

payments to the Clerk of Court each time the amount in the prisoner's account exceeds $10, until

the filing fee is fully paid. Id
 Case: 1:20-cv-00171-SNLJ Doc. #: 11 Filed: 02/03/21 Page: 2 of 15 PageID #: 59


        Plaintiff has submitted an affidavit and a certified copy.of his prison account statement for

the six-month period immediately preceding the submission of his complaint. A review of

plaintiffs account indicates an average monthly deposit of $223.83. Plaintiff has insufficient funds

to pay the entire filing fee. Accordingly, the Court will assess an initial partial filing fee of $44.76.

                                 Legal Standard on Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than "legal conclusions" and "[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements." Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a "mere possibility of misconduct." Id. at 679. "A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Id. at 678. Determining whether a

complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

        When reviewing a complaint filed by a self-represented person under 28 U.S.C. § 1915,

the Court accepts the well-plead facts as true, White v. Clark, 750 F.2d 721, 722 (8th Cir. 1984),

and liberally construes the complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v.

Kerner, 404 U.S. 519,520 (1972). A "liberal construction" means that if the essence of an

allegation is discernible, the district court should construe the plaintiffs complaint in a way that

permits his or her claim to be considered within the proper legal framework. Solomon v. Petray,

795 F.3d 777, 787 (8th Cir. 2015). However, even self-represented complainants are required to

allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon, 623



                                                  -2-
 Case: 1:20-cv-00171-SNLJ Doc. #: 11 Filed: 02/03/21 Page: 3 of 15 PageID #: 60


F.2d 1282, 1286 (8th Cir. 1980); see also Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004)

(refusing to supply additional facts or to construct a legal theory for the self-represented plaintiff

that assumed facts that had not been pleaded).

                                            Background

       According to an independent review of plaintiff's criminal history on Missouri Case.net,

the State of Missouri's online docketing system, plaintiff was charged with burglary in the

second degree and misdemeanor stealing on or about November 21, 2019, by Complaint, and a

probable cause statement was filed on that same date. See State v. Davis, No. 19MI-CR00565

(Mississippi County Court, 33 rd Judicial Circuit). The probable cause statement was filled out by

East Prairie Police Officer Brent Douglas and stated as follows:

       I have probable cause to believe that on 11/20/2019 at about 02:30 hours [plaintiff
       committed the crimes of burglary in the second degree and misdemeanor stealing]
       based on the following:

       On Wednesday, 11/20/2019 at about 09:45 hours I responded to, Mitchell
       Memorial Library, 204 East Washington St. in East Prairie, Mississippi County,
       Missouri 63845 in reference to the business being burglarized. Upon my arrival I
       made contact with the employee who was identified as Terry Sprinkles. Sprinkles
       stated once she arrived at work, she noticed a chair had been moved from behind
       the desk where they collect money. Once the cash drawer was opened it was
       noticed that all the cash had been removed from the money tray. After counting
       the remaining change and pulling their receipts it was determined that the sum of
       $263.30 was stolen from the business. Sprinkles advised me that she noticed scuff
       marks from shoes on the walls in the bathroom. There was a metal screen that had
       been unscrewed from the outside to gain access to the window. The glass window
       was unlocked from the inside as well as the screen window had to be unlocked
       from the inside as well. I went outside and located two screws in the grass under
       the window where the screen had metal screen had been removed from the
       business. I collected a sign in sheet from Sprinkles and observed the last
       individual inside the business was Tabitha Davis, a tall black male, and two
       younger children. Sprinkles stated that Tabitha and the tall black male used the
       bathroom while inside the business. Once the male came out of the bathroom he
       left the business while the others were still inside. With prior law enforcement
       experience I knew the tall male to be Tabitha's ex husband Tyrone Davis. Chief
       Higgins and myself responded to A@M Rental were we was allowed access to
       their video surveillance. While observing the surveillance I observed on
       11/20/2019 at about 02:23 hours two individuals traveling north on Washington
       on foot. They walked close to the Webb basketball gym and then went west


                                                 -3-
Case: 1:20-cv-00171-SNLJ Doc. #: 11 Filed: 02/03/21 Page: 4 of 15 PageID #: 61


       towards the library. Chief Higgins and I both believed that we identified the
       shorter male in the video as Juvenile # 1 by the way he walked due to prior law
       enforcement interaction. I then responded to the East Prairie High School and was
       allowed access to observe their video surveillance system. While observing the
       surveillance I observed on 11/20/2019 at about 02:25 hours two males walked
       along the fence behind the library and enter the business through the window.
       Chief Higgins and I responded to 52 Conn St where Juvenile# 1 and Tyrone
       Davis were placed under arrest and transported the East Prairie PD. Chief Higgins
       placed Tyrone in the interview room and advised him of his Miranda Rights,
       where he stated he fully understood them. During the course of the interview
       Tryone stated that it was all Juvenile #1 's idea. Tryone also stated that he only
       had about $55 left of the money because he had spent some at the local stores and
       wired some to other people. I placed Juv.enile #1 in the interview room where he
       was advised of his Miranda Rights by Juvenile Officer Roberts. During the course
       of the interview Juvenile # 1 stated that Tyrone woke him up out of bed and asked
       him to come watch out from him. They then walked to north by the Webb
       basketball gym and then west beside the fence behind the library. Juvenile# 1
       stated that the screen had been unscrewed a few days prior so when they got there
       Tyrone took the screen down and opened the window and climbed inside.
       Juvenile #1 stated after a few minutes he climbed up and partially entered the
       business and beat on the bathroom door to have Tyrone exit. Once out and back to
       their residence Tyrone gave Juvenile # 1 $10 from the money stolen from the
       business.

       The defendant has a felony criminal history as follows:
       Robbery 2nd Degree (1996).
       Forgery (2004).
       Forgery (2004).

       The defendant needs a bond set due to his history for Robbery and Forgery.

       Plaintiff was served with a warrant for his arrest on or about November 26, 2019, and

public defender Raymond Brownlee entered his appearance on his behalf on November 27, 2019

to enter a plea of not guilty in his criminal action.

        A Preliminary Hearing was held on December 18, 2019, and plaintiff was represented by

Kerina Ibarra (on behalf of Raymond Brownlee). Testimony was presented in the hearing.

Plaintiff was then bound over to the Circuit Court. An Information was filed on December 20,

2019, charging plaintiff with burglary in the second degree .and misdemeanor stealing. After

moving for change of judge, plaintiffs public defender Raymond Brownlee entered a plea of not

guilty on plaintiffs behalf on January 24, 2020. Mr. Brownlee moved for discovery and to


                                                  -4-
    Case: 1:20-cv-00171-SNLJ Doc. #: 11 Filed: 02/03/21 Page: 5 of 15 PageID #: 62


compel production of the State's evidence on March 13, 2020, 1 and May 13, 2020, respectively.

He then moved to reduce plaintiffs bond on June 5, 2020, and July 31, 2020. The motions for

reduction of bond were denied.

         On August 31, 2020, plaintiff filed a pro se motion in his criminal action to dismiss the

charges against him. In his motion he asserts that he is actually innocent of the charges submitted

against him, and he seeks a speedy resolution of the case. See State v. Davis, No. 19MI-

CR00565-01 (Mississippi County Court, 33 rd Judicial Circuit). Plaintiff states that he is also

seeking an affidavit from his counsel as to his innocence.

         On September 4, 2020, plaintiff filed a pro se motion for change of venue. Id. In his

motion he asserts that the matter should be transferred from Mississippi County Court to New

Madrid County Court. Plaintiff does not give a reason for his request for change of venue.

         On September 25, 2020, new counsel from the Missouri Public Defender's Office entered

her appearance on behalf of plaintiff. Immediately thereafter, plaintiff filed correspondence with

the Court indicating that he believed his prior counsel, Mr. Brownlee had been ineffective due to

his failure to properly advocate for his innocence and subpoena pertinent witnesses and

documents.

         On January 29, 2021, plaintiff plead guilty to burglary in the second degree. He was

represented by Missouri Public Defender Leslie Hazel. He was sentenced to five (5) years'

imprisonment in the Missouri Department of Corrections.




1
 In a supplement to the complaint, filed on October 26, 2020, plaintiff filed a copy of Raymond Brownlee's
Supplemental Request for Discovery filed on March 13, 2020. In his two page request, defendant Brownlee lists the
discovery he has received on behalf of plaintiff to date, as well as the discoverable items still missing, including: ( 1)
incident reports written by Chief Higgins relating to his questioning of plaintiff; (2) reports or notes written by Chief
Higgins regarding the juvenile Jamari Thomas who was questioned in connection with this case; (3) reports or notes
written by Captain Douglas regarding plaintiff or Jamari Thomas; (4) security camera footage reviewed by officers
when investigating this case; (5) additional footage or pictures taken by officers; (6) recordings/recorded statements
made by officers or witnesses relating to this case; and (7) copy of all warrants and application materials.


                                                          -5-
Case: 1:20-cv-00171-SNLJ Doc. #: 11 Filed: 02/03/21 Page: 6 of 15 PageID #: 63


                                          The Complaint

       Plaintiff, an inmate at Mississippi County Jail, brings this action under 42 U.S.C. § 1983

alleging violation of his civil rights during the process of his criminal proceedings. Although he

brings this action against several named defendants, his allegations mainly center around his

prior public defender, Raymond Brownlee. He names defendant Brownlee in his individual and

official capacities. Plaintiff also names public defender Kerina Ibarra, as well as Prosecuting

Attorney Darren Cann as defendants in this action. He names the East Prairie Police Department,

Captain Brent Douglas, Chief Mark Higgins and Judge S. Rob Barker as additional defendants.

Last, plaintiff makes conclusory allegations against the Mississippi County Detention Center.

       Plaintiff alleges that he instructed defendant Brownlee to file a change of venue motion to

New Madrid County in his criminal action, but he failed to do so. Plaintiff states that he asked

defendant Brownlee to file a change of venue because he believed he couldn't get a fair trial in

Mississippi County. As noted above, plaintiff did file a pro se motion for change of venue on

September 4, 2020.

       Plaintiff also takes issue with defendant Brownlee, filing a motion for change of judge in

Scott County without his purported permission. Plaintiff does not indicate why this motion

purportedly violated his rights under the Constitution.

       Plaintiff alleges that attorney Brownlee inadvertently allowed "another defendant" to

access his personal information during discovery by mailing his "discovery pack" to another

inmate in the Mississippi County Jail that attorney Brownlee also represented. Plaintiff states that

the discovery pack included information such as plaintiff's place of residence, his date of birth,

his social security number and his spouse's name.

       Plaintiff alleges defendant Brownlee failed to subpoena "audio and video surveillance" of

the purported crime for which he was accused. The Court notes that on July 6, 2020, defendant



                                                -6-
 Case: 1:20-cv-00171-SNLJ Doc. #: 11 Filed: 02/03/21 Page: 7 of 15 PageID #: 64


Brownlee issued five subpoenas on behalf of plaintiff. Several of the subpoenas instructed

witnesses to bring documents relating to plaintiff at the time of their depositions, including those

relating to evidence gathered by the police during their investigations.

       Plaintiff asserts that during his preliminary hearing on December 18, 2019, defendant

Brownlee failed to ask for the hearing to be transcribed which "resulted in testimony giving in

[plaintiffs] favor not to be recorded." As noted above, at this hearing, the record shows that

plaintiff was not represented by defendant Brownlee but was represented by defendant Ibarra.

Plaintiff alleges that defendant Ibarra failed to provide him with a recording of the hearing when

he asked her for one.

       Last, plaintiff asserts that he was misrepresented by attorney Brownlee at his arraignment

on January 24, 2020. Plaintiff does not go into detail as to how he was misrepresented by

attorney Brownlee, only stating that his due process rights were violated when defendant

Brownlee waived his formal arraignment.

       As to defendant Darren Cann, the prosecutor in his criminal action, plaintiff asserts that

he failed to present the following at the preliminary hearing on December 18, 2019: (1) audio

and video evidence of the alleged burglary; (2) audio and video evidence of the alleged

interrogations; (3) copies of money purportedly taken from plaintiff; (4) audio and video of the

arrest; (5) copies of the fingerprint analyses (6) copies of the alleged Western Union transactions;

(7) copies of the alleged burglarized library; (8) copies of the serial number on the alleged stolen

money; (9) full report of East Prairie Police Department Interrogation Audio & Video

Conversation with both alleged defendants in the criminal case; (10) sworn witness testimony.

       Plaintiff asserts that Chief of East Prairie Police Department, Mark Higgins, violated his

rights, when he allowed one of his officers to place him in an interrogation room on November

20, 2019 and question him, after which time he was placed on a twenty-four (24) hold. He states



                                                -7-
 Case: 1:20-cv-00171-SNLJ Doc. #: 11 Filed: 02/03/21 Page: 8 of 15 PageID #: 65


that before taking him into interrogation, Chief Higgins filed a "probable cause affidavit," with

the intention of charging him with the crimes of burglary and stealing. Plaintiff states that Chief

Higgins testified at the preliminary hearing that there is no video evidence of the interrogation.

And as such, this was a violation of plaintiffs rights.

       Plaintiff asserts that the East Prairie Police Department violated his due process rights

(Fourth, Fifth, Sixth Amendments), when he was placed on a twenty-four (24) hour hold and

questioned regarding a burglary.

       Plaintiff asserts that the Judge presiding over his preliminary hearing, Judge Barker,

violated his due process rights by failing to transcribe the hearing. He asserts that Judge Barker

also violated his rights by binding him over for trial without enough evidence to do so. Plaintiff

states that this is obvious because Officer Douglas, Captain of the East Prairie Police

Department, testified at the hearing that the video surveillance was "unclear" at the time he was

arrested. Plaintiff states that Officer Douglas has failed to produce to the Court any form of

physical evidence that plaintiff committed the crimes for which he has been charged.

       Plaintiff states generally that the Mississippi County Detention Center is subject to suit

for "mail tampering" and "medical malpractice" due to infection. Plaintiff, however, does not

provide any factual allegations relative to these claims.

       Plaintiff seeks damages and injunctive relief.

                                            Discussion

       Plaintiffs complaint is subject to dismissal under 28 U.S.C. § 1915(e)(2)(B) for multiple

reasons. Plaintiffs complaint fails to allege a violation of a constitutional right by any of the

named defendants, as protected by § 1983. For all these reasons, this case will be dismissed.

       Plaintiff brings this action pursuant to 42 U.S.C. § 1983, which was designed to provide a

"broad remedy for violations of federally protected civil rights." Monell v. Dep 't ofSoc. Servs,



                                                -8-
Case: 1:20-cv-00171-SNLJ Doc. #: 11 Filed: 02/03/21 Page: 9 of 15 PageID #: 66


436 U.S. 658,685 (1978). To state a claim under 42 U.S.C. § 1983, a plaintiff must establish:

(1) the violation of a right secured by the Constitution or laws of the United States, and (2) that

the alleged deprivation of that right was committed by a person acting under color of state law.

West v. Atkins, 487 U.S. 42, 48 (1988). As stated, plaintiffs complaint fails to state a§ 1983

claim upon which relief may be granted against all the named defendants.

           "[A] lawyer representing a client is not, by virtue of being an officer of the court, a state

actor 'under color of state law' within the meaning of§ 1983." Polk Cty. v. Dodson, 454 U.S.

312, 318 (1981). "[A] public defender does not act under color of state law when performing a

lawyer's traditional func,tions as counsel to a defendant in a criminal proceeding." Id. at 325. In

this case, plaintiffs complaints about public defenders Raymond Brownlee and Kerina Ibarra,

concern Brownlee' s and Ibarra' s performance of the traditional functions of a defense attorney.

None of the allegations indicate that Brownlee or Ibarra or the Mississippi County Defender's

Office acted as a state actor or as a willful participant in joint activity with the state. As such,

plaintiffs allegations against the Mississippi County Public Defender's Office and public

defenders Raymond Brownlee and Kerina Ibarra fail to state a claim upon which relief may be

granted.

       Plaintiffs claims against defendant Darren Cann are subject to dismissal because he is

entitled to immunity under§ 1983. Prosecutors are immune from§ 1983 actions so long as the

actions complained of appear to be within the scope of prosecutorial duties. Price v. Moody, 677

F.2d 676,677 (8 th Cir. 1982); see also Keating v. Martin, 638 F.2d 1121, 1122 (8 th Cir. 1980).

The immunity enjoyed by prosecutors from § 1983 actions can be either absolute or qualified.

Brodnicki v. City of Omaha, 75 F.3d 1261, 1266 (8 th Cir. 1996). A prosecutor is entitled to

absolute immunity ifhe or she is acting as an advocate for the State in a criminal prosecution. Id.




                                                    -9-
Case: 1:20-cv-00171-SNLJ Doc. #: 11 Filed: 02/03/21 Page: 10 of 15 PageID #: 67


On the other hand, a prosecutor is entitled to only qualified immunity when he or she pursues

actions in an "investigatory" or "administrative" capacity. Id.

       "Absolute immunity protects prosecutors against claims arising from their initiation of a

prosecution and presenting a criminal case insofar as that conduct is intimately associated with

the judicial phase of the criminal process." Sample v. City of Woodbury, 836 F.3d 913, 916 (8 th

Cir. 2016). This immunity depends on the functional nature of the prosecutor's activities;

therefore, immunity is not defeated by "allegations of improper motive in the performance of

prosecutorial functions." Id. Absolute immunity still applies even when there are allegations of

malice, vindictiveness, or self-interest. Reasonover v. St. Louis Cty., Mo., 447 F.3d 569, 580 (8 th

Cir. 2006). Absolute immunity also "covers actions taken to initiate a prosecution, even if those

actions are patently improper." Saterdalen v. Spencer, 725 F.3d 838, 842 (8 th Cir. 2013).

       Here, defendant Cann is absolutely immune from liability because his allegedly wrongful

conduct took place during the initiation and pursuit of a criminal prosecution. Plaintiff alleges

that Cann failed to present the entirety of his case against plaintiff at the preliminary hearing.

However, filing a case against plaintiff is clearly a prosecutorial function qualifying for absolute

immunity. See Schenkv. Chavis, 461 F.3d 1043, 1046 (8 th Cir. 2006) ("The acts of preparing,

signing, and filing a criminal complaint constitute prosecutorial functions, as they are advocacy

on behalf of the government"). This would stand true, even if plaintiff had clearly alleged an

improper motive for the filing of the case against him. See Sample, 836 F.3d at 916 ("Allegations

of unethical conduct and improper motive in the performance of prosecutorial functions do not

defeat the protection of absolute immunity"). Therefore, Cann is absolutely immune from

liability, and the claims against him must be dismissed.

        Plaintiffs claims against Judge Barker are also subject to dismissal. Because a judicial

officer, exercising the authority in which he or she is vested, should be free to act upon their own



                                                - 10 -
Case: 1:20-cv-00171-SNLJ Doc. #: 11 Filed: 02/03/21 Page: 11 of 15 PageID #: 68


convictions, judicial immunity provides a judge with immunity from suit. Hamilton v. City of

Hayti, Missouri, 948 F.3d 921 (8 th Cir. 2020). "Like other forms of official immunity, judicial

immunity is an immunity from suit, not just from ultimate assessment of damages." Mireles v.

Waco, 502 U.S. 9, 11 (1991). This immunity applies even when the judge is accused of acting

maliciously or corruptly. Pierson v. Ray, 386 U.S. 547, 554 (1967). See also Woodworth v.

Hulshof, 891 F.3d 1083, 1090 (8 th Cir. 2018) (stating that "judicial immunity is not overcome by

allegations of bad faith or malice"). Moreover, "a judge will not be deprived of his immunity

because the action he took was in error or was in excess of his authority." Justice Network, Inc.

v. Craighead Cty., 931 F.3d 753, 760 (8 th Cir. 2019).

       A judge's immunity from§ 1983 actions bars a plaintiffs recovery in all but two narrow

sets of circumstances. Schottel v. Young, 687 F.3d 370, 373 (8 th Cir. 2012). First, a judge does

not have immunity for non-judicial actions. Duty v. City ofSpringdale, Ark., 42 F.3d 460,462

(8 th Cir. 1994). "An act is a judicial act if it is one normally performed by a judge and if the

complaining party is dealing with the judge in his judicial capacity.'' Birch v. Mazander, 678

F.2d 754, 756 (8 th Cir. 1982). See also Justice Network, Inc., 931 F.3d at 760 (stating "that to

determine whether an act is judicial, courts look to the particular act's relation to the general

function normally performed by a judge").

       Second, a judge is not immune from lawsuits based on actions taken in the complete

absence of jurisdiction. Duty, 42 F.3d at 462. This is the case even if the judge's actions were

judicial in nature. Schottel, 687 F.3d at 373. In the context of judicial immunity, however, the

scope of the judge's jurisdiction is construed broadly. Justice Network, Inc., 931 F.3d at 762.

"[A]n action-taken in the very aid of the judge's jurisdiction over a matter before him- cannot

be said to have been taken in the absence of jurisdiction." Mireles, 502 U.S. at 13.




                                                - 11 -
Case: 1:20-cv-00171-SNLJ Doc. #: 11 Filed: 02/03/21 Page: 12 of 15 PageID #: 69


         In this case, plaintiff has presented no allegations tending to show that Judge Barker took

a non-judicial action or acted in the complete absence of jurisdiction. Rather, plaintiffs

contention is that Judge Barker and others made incorrect or improper rulings during the course

of his criminal case. Judicial immunity is meant to protect judges from this kind of suit. In other

words, judicial immunity protects judges when making decisions during a case, even if their

decisions were malicious, corrupt, or erroneous. Therefore, plaintiffs claim against Judge Barker

must be dismissed.

        Plaintiffs claims against the East Prairie Police Department and Mississippi County

Detention Center must also be dismissed. Neither of these entities is a juridical entity suable

under 42 U.S.C. § 1983. See Ketchum v. City o/West Memphis, Ark., 974 F.2d 81, 82 (8 th Cir.

1992) (stating that West Memphis Police Department and West Memphis Paramedic Services

were "simply departments or subdivisions of the City government," and not suable entities);

Owens v. Scott Cty. Jail, 328 F.3d 1026, 1027 (8 th Cir. 2003) (stating that "county jails are not

legal entities amenable to suit"); and De La Garza v. Kandiyohi Cty. Jail, 18 Fed. Appx. 436,

437 (8 th Cir. 2001) (affirming district court dismissal of county jail and sheriffs department as

parties because they are not suable entities). Thus, plaintiffs claims against these entities are

subject to dismissal.

        Even if the East Prairie, Missouri (the local municipality governing the Police

Department) and Mississippi County (the County governing Mississippi Detention Center) were

substituted as the proper parties for these two defendants, plaintiff would have still failed to state

a municipal liability claim against each of these two defendants as he has not alleged an unlawful

custom or policy claim against either defendant or a failure to train or supervise claim. 2



2
 A local governing body such as the East Prairie, Missouri or Mississippi County, Missouri can be sued directly
under 42 U.S.C. § 1983. See Monell v. Dep't ofSoc. Servs. of City ofNew York, 436 U.S. 658,690 (1978). In order
to prevail on this type of claim, the plaintiff must establish the governmental entity's liability for the alleged


                                                      - 12 -
Case: 1:20-cv-00171-SNLJ Doc. #: 11 Filed: 02/03/21 Page: 13 of 15 PageID #: 70


Therefore, plaintiffs claims against East Prairie Police Department and Mississippi County

Detention Center must be dismissed.

         Last, plaintiffs claims against Captain Brent Douglas, Chief Mark Higgins must also be

dismissed. Plaintiff asserts that Chief of East Prairie Police Department, Mark Higgins, violated

his rights, when he allowed one of his officers to place him in an interrogation room on

November 20, 2019 and question him, after which time he was placed on a twenty-four (24)

hold. Plaintiff states that Chief Higgins testified at the preliminary hearing that there is no video

evidence of the interrogation. And as such, plaintiff believes that this was a violation of his

rights. Unfortunately, plaintiffs claims against defendants must be dismissed. The Missouri

courts nor the federal courts have ever held that video recording a custodial interview for the

crimes of burglary or misdemeanor stealing is mandatory. See, e.g., US. v. French, 719 F.3d

1002, 1007 (8 th Cir. 2013) (agreeing with other circuits that due process does not require

recording of self-incriminating custodial statements); Martin v. Norman, Case No., 4:l 1-CV-434

CEJ (E.D.Mo), 2013 WL 6639166 (December 17, 2013); see also, Mo. Stat. Ann.§ 590.700,

subd. 3(6) "[n]othing in [the statute requiring recording] shall be construed as a ground to

exclude evidence."3 Additionally, plaintiff has already plead guilty to the crime for which he was




conduct. Kelly v. City of Omaha, Neb., 813 F.3d 1070, 1075 (8th Cir. 2016). Such liability may attach if the
constitutional violation "resulted from (1) an official municipal policy, (2) an unofficial custom, or (3) a deliberately
indifferent failure to train or supervise." Mick v. Raines, 883 F.3d 1075, 1079 (8th Cir. 2018). See also Marsh v.
Phelps Cty., 902 F.3d 745, 751 (8th Cir. 2018) (recognizing "claims challenging an unconstitutional policy or
custom, or those based on a theory of inadequate training, which is an extension of the same").

3Missouri   does appear to require some sort ofrecording for custodial interviews, but only for the following crimes:

         persons suspected of committing or attempting to commit murder in the first degree, murder in the
         second degree, assault in the first degree, assault of a law enforcement officer in the first degree,
         domestic assault in the first degree, elder abuse in the first degree, robbery in the first degree,
         arson in the first degree, rape in the first degree, forcible rape, sodomy in the first degree, forcible
         sodomy, kidnapping, kidnapping in the first degree, statutory rape in the first degree, statutory
         sodomy in the first degree, child abuse, or child kidnapping ...when feasible.
         Mo.Rev.Stat.§590.700.


                                                          - 13 -
Case: 1:20-cv-00171-SNLJ Doc. #: 11 Filed: 02/03/21 Page: 14 of 15 PageID #: 71


accused. Therefore, his claims against these police officers are barred by the doctrine of Heck v.

Humphrey. 512 U.S. 477 (1994).

       After carefully reading and liberally construing the complaint and supplement, the Court

concludes that the complaint is subject to dismissal for failure to state a claim upon which relief

may be granted. It is apparent that the problems with the complaint would not be cured by

permitting plaintiff to file an amended pleading. The Court will therefore dismiss this action

without prejudice, pursuant to 28 U.S.C. § 1915(e)(2)(B).

       On August 12, 2020, plaintiff filed a motion to appoint counsel. The Court will deny

plaintiffs request as moot, given the fact that plaintiffs claims in this matter are being dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion to proceed in forma pauper is [ECF

No. 2] is GRANTED.

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $44.76

within twenty-one (21) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to "Clerk, United States District Court," and to include upon it: (1) his name; (2) his prison

registration number; (3) the case number; and (4) that the remittance is for an original proceeding.

       IT IS FURTHER ORDERED that the Clerk shall not issue process or cause process to

issue upon the complaint because the complaint fails to state a claim upon which relief can be

granted. See 28 U.S.C. § 1915(e)(2)(B).

       IT IS FURTHER ORDERED that plaintiffs motion for appointment of counsel [ECF

No. 4] is DENIED as moot.




                                                - 14 -
Case: 1:20-cv-00171-SNLJ Doc. #: 11 Filed: 02/03/21 Page: 15 of 15 PageID #: 72




       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in
         '
good faith.

       An Order of Dismissal will accompany this Memorandum and Order.

       Dated this~ day of February, 2021.



                                            STEPNR.LlMB~ •
                                            SENIOR UNITED STATES DISTRICT JUDGE




                                          - 15 -
